Citation Nr: 0214064	
Decision Date: 10/10/02    Archive Date: 10/17/02

DOCKET NO.  00-19 770	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New 
Orleans, Louisiana


THE ISSUES

1.  Entitlement to service connection for a gastrointestinal 
disorder, to include viral gastroenteritis, gastric motility 
disorder, gastroesophageal reflux disease as a residual of 
adenovirus immunization.

2.  Entitlement to service connection for residuals of 
adenovirus immunization, to include allergies, acute 
respiratory distress, prostatitis, rheumatoid arthritis, an 
eye disorder, and chronic obstructive pulmonary disease.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Christopher J. Gearin, Counsel


INTRODUCTION

The veteran had active service from December 1973 to 
September 1975.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a February 2000 decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
New Orleans, Louisiana.


FINDINGS OF FACT

1.  All evidence necessary for an equitable decision has been 
obtained.

2.  A gastrointestinal disorder, to include viral 
gastroenteritis, gastric motility disorder, gastroesophageal 
reflux disease as a residual of adenovirus immunization, is 
not etiologically related to any immunization, disease, or 
incident, during the veteran's service.

3.  Residuals of adenovirus immunization, to include 
allergies, acute respiratory distress, prostatitis, 
rheumatoid arthritis, an eye disorder, and chronic 
obstructive pulmonary disease are not etiologically related 
to any immunization, disease, or incident, during the 
veteran's service.


CONCLUSIONS OF LAW

1.  A gastrointestinal disorder, to include viral 
gastroenteritis, gastric motility disorder, and 
gastroesophageal reflux disease as a residual of adenovirus 
immunization, was not incurred in service.  38 U.S.C.A. 
§§ 1110, 1112, 1113, 5100, 5102, 5103, 5103A, 5106, 5107, 
5126 (West 1991 and Supp. 2001); 38 C.F.R. §§ 3.303, 3.307, 
3.309 (2001), 66 Fed. Reg. 45,620 (Aug. 29, 2001) (to be 
codified as amended at 38 C.F.R §§ 3.102, 3.156(a), 3.159 and 
3.326(a)).

2.  Residuals of adenovirus immunization, to include 
allergies, acute respiratory distress, prostatitis, 
rheumatoid arthritis, an eye disorder, and chronic 
obstructive pulmonary disease, were not incurred in service.  
38 U.S.C.A. §§ 1110, 1112, 1113, 5100, 5102, 5103, 5103A, 
5106, 5107, 5126 (West 1991 and Supp. 2001); 38 C.F.R. 
§§ 3.303, 3.307, 3.309 (2001), 66 Fed. Reg. 45,620 (Aug. 29, 
2001) (to be codified as amended at 38 C.F.R §§ 3.102, 
3.156(a), 3.159 and 3.326(a)).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Veterans Claims Assistance Act of 2000

As an initial matter, it is observed that there has been a 
significant change in the law during the pendency of this 
appeal.  On November 9, 2000, the President signed into law 
the Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. 
No. 106-475, 114 Stat. 2096 (2000).  This law redefines the 
obligations of VA with respect to the duty to assist and 
includes an enhanced duty to notify a claimant as to the 
information and evidence necessary to substantiate a claim 
for VA benefits.  This change in the law is applicable to all 
claims filed on or after the date of enactment of the VCAA or 
filed before the date of enactment and not yet final as of 
that date.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 
5107, 5126 (West Supp. 2002); see Karnas v. Derwinski, 1 Vet. 
App. 308, 312-13 (1991); cf. Dyment v. Principi, 287 F.3d. 
1377 (Fed. Cir. 2002) (holding that only section 4 of the 
VCAA, amending  38 U.S.C. § 5107, was intended to have 
retroactive effect). 

The final rule implementing the VCAA was published on August 
29, 2001.  66 Fed. Reg. 45,620, et seq. (Aug. 29, 2001) (to 
be codified as amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159 
and 3.326(a)).  These regulations, likewise, apply to any 
claim for benefits received by VA on or after November 9, 
2000, as well as to any claim filed before that date but not 
decided by the VA as of that date, with the exception of 
certain provisions relating to attempts to reopen claims, not 
pertinent here.  

In this case, the Board considers that VA's duties under the 
VCAA have been fulfilled to the extent possible.  Among other 
things, the VCAA provides that VA must notify the veteran of 
evidence and information necessary to substantiate his claim 
and inform him whether he or VA bears the burden of producing 
or obtaining that evidence or information.  38 U.S.C.A. § 
5103(a) (West Supp. 2002); 66 Fed. Reg. 45,620, 45,630 (Aug. 
29, 2001) (to be codified as amended at 38 C.F.R. § 
3.159(b)); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  
In this regard, the veteran was notified of the information 
necessary to substantiate his claim, by means of the 
discussions in the April 2000 statement of the case, the 
September 2000 and October 2000 supplemental statements of 
the case, and a letter sent from the Board to the veteran in 
July 2002 requesting additional evidence to prove his claims.  
The veteran responded in July 2002 signed document that he 
had no further evidence or argument to present.  Under these 
circumstances, VA has no outstanding duty to inform the 
veteran that any additional information or evidence is 
needed. 

Further, it is observed that VA attempted to inform the 
veteran of which information and evidence he was to provide 
to VA and which information and evidence VA would attempt to 
obtain on his behalf.  In the letter dated in July 2002, the 
Board asked the veteran to identify records relevant to his 
claim, and he responded that he had none.  

The VCAA also requires VA to make reasonable efforts to 
assist the claimant in obtaining evidence necessary to 
substantiate the claim for the benefit sought, unless no 
reasonable possibility exists that such assistance would aid 
in substantiating the claim.  38 U.S.C.A. § 5103A(a) (West 
Supp. 2002); 66 Fed. Reg. 45,620, 45,630-31 (Aug. 29, 2001) 
(to be codified as amended at 38 C.F.R. § 3.159(c), (d)).  
Here, the RO obtained the records of the veteran's treatment 
at VA, which were the only records the veteran identified as 
relevant to his claim.  The veteran was also examined for VA 
purposes in connection with this claim, and pertinent medical 
opinions were obtained addressing the specific question at 
issue in this appeal.  The most recent medical evidence of 
record, dated in 2001, shows that the veteran was being 
treated for bipolar disorder and rheumatoid arthritis, in 
addition to the disorders for which he is seeing service 
connection.

In August 2001, the veteran reported to an examiner that he 
had been denied entitlement to Social Security disability 
benefits, on the basis the he could perform janitorial duties 
or work as a kitchen helper.  The Board has considered 
whether it is reasonable to believe that attaining the 
complete Social Security records, on which the adverse 
decision was based, would be beneficial to the veteran's 
claim.  Bearing in mind that the issues before the Board are 
not related to current treatment for current disabilities, 
but rather to whether these currently-shown disorders, as 
listed on the title page of this decision, originated during 
service which ended in 1975, over 25 years ago, we find that 
the delay in adjudication of these issues that would result 
from attempting to obtain information relevant to the instant 
claims is highly unlikely to result in any benefit to the 
veteran.  The record, including the service medical reports 
as well as current findings, has been reviewed by a VA 
physician in connection with the claim of service connection, 
and the physician found no causal connection between the 
disorders at issue and the veteran's military service.  
Moreover, neither the veteran nor his representative has 
indicated that the Social Security records would add anything 
useful to the record.  In view of this, the Board finds that 
further delay is unnecessary and the Board may proceed to 
adjudication of the issues.

There appears to be no other development left to accomplish, 
and under the foregoing circumstances, the Board considers 
the requirements of the VCAA to have been met.

II.  Service connection

The law provides that service connection may be granted for 
disability resulting from disease or injury incurred in or 
aggravated by service.  38 U.S.C.A. § 1110; 38 C.F.R. 
§ 3.303.  Service connection may also be granted for a 
disease initially diagnosed after discharge, when all the 
evidence, including that pertinent to service, establishes 
that the disease was incurred in service.  38 C.F.R. § 
3.303(d).


Where a veteran served for at least 90 days during a period 
of war, and peptic ulcers become manifest to a degree of 10 
percent within one year from the date of termination of such 
service, such disease shall be presumed to have been incurred 
in or aggravated by such service, even though there is no 
evidence of such disease during the period of service.  38 
U.S.C.A. §§ 1101, 1112, 1113; 38 C.F.R. §§ 3.307, 3.309.

In order to prevail on the issue of service connection on the 
merits, there must be medical evidence of a current 
disability, see Rabideau v. Derwinski, 2 Vet. App. 141, 143 
(1992); medical or, in certain circumstances, lay evidence of 
in-service incurrence or aggravation of a disease or injury; 
and medical evidence of a nexus between the claimed in- 
service disease or injury and the present disease or injury. 
See Caluza [v. Brown, 7 Vet. App. 498, 506 (1995) aff'd, 78 
F.3d 604 (Fed. Cir. 1996) (table)]; see also Heuer v. Brown, 
7 Vet. App. 379, 384 (1995); Grottveit [v. Brown, 5 Vet. App. 
91, 93 (1993)]."  Hickson v. West, 12 Vet. App. 247, 253 
(1999).

When there is an approximate balance of positive and negative 
evidence regarding any issue material to the determination of 
a matter, the Secretary shall give the benefit of the doubt 
to the claimant.  38 U.S.C.A. § 5107 (West Supp. 2001); see 
also Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).  To 
deny a claim on its merits, the evidence must preponderate 
against the claim.  Alemany v. Brown, 9 Vet. App. 518, 519 
(1996).

Based on a thorough review of the record, the Board finds 
that service connection is not warranted for 1) a 
gastrointestinal disorder, to include viral gastroenteritis, 
gastric motility disorder, gastroesophageal reflux disease as 
a residual of adenovirus immunization; or 2) residuals of 
adenovirus immunization, to include allergies, acute 
respiratory distress, prostatitis, rheumatoid arthritis, an 
eye disorder, and chronic obstructive pulmonary disease.  

The Board adopts the findings made by a VA examiner in May 
2000.  In a detailed and thorough report, the VA examiner 
recounted the veteran's medical history associated with the 
claims file.  According to the May 2000 VA report, the 
examiner reviewed the veteran's medical record and the RO's 
request.  Review of the claims file revealed that in May 
1974, the veteran had a viral infection of the stomach, which 
was diagnosed and treated conservatively, which resolved 
after four days of outpatient treatment.  The veteran claimed 
that he had been inoculated with the "adenoviral 
prophylaxis" to immune him against influenza virus, and this 
precipitated his claim post-service stomach problems.

The examiner reported that, during the examination, the 
veteran was a poor historian in the sense that everything 
that the veteran said pointed to the service connection of 
his gastrointestinal disorder and all of the other 
nonspecific complaints he had.  The examiner noted that the 
veteran had had an upper gastrointestinal (GI) endoscopy in 
March 2000 that revealed mild esophagitis, grade one, and 
also mild hiatal hernia.  Based on physical examination, the 
examiner noted that there was no specific site of any ulcer 
disease, the veteran had gained weight, and there was no 
evidence of anemia, pain or tenderness.  Examination of the 
abdomen revealed protuberant abdomen with no mass; no 
tenderness, and no palpable organomegaly.  

The examiner remarked that the veteran's "adenovirus" 
immunization had not been responsible for his gastric 
disorders.  In addition, the examiner "strongly" felt that 
the viral gastritis that was documented in the veteran's 
service medical records did not contribute to his current 
disorder.  Although the veteran claimed that he had 
ankylosing spondylitis and rheumatoid disorder, the examiner 
opined that this was not well documented, and the veteran's 
physical examination did not reveal any significant disorders 
due to other immune diseases.  The examiner noted that the 
veteran had normal joints.  The examiner gave the opinion 
that the veteran was physically not disabled.  He had no 
physical impairment to the stomach, duodenum, and peritoneal 
disorders, or due to an autoimmune disorder, which he claimed 
that he had.  The examiner added that the vaccination that 
the veteran had in service during basic training, and the 
viral gastroenteritis that he had experienced during service, 
did not contribute to any longstanding chronic disorder as 
claimed by the patient.  The examiner concluded that there 
were no service-connected disabilities due to those factors.

There is no persuasive evidence of record contravening the 
May 2000 VA examiner's findings.  The service and post-
service medical records do not support the veteran's written 
statements.  Although he essentially contends that he 
developed the claimed disorders as a result of being 
immunized during service, as a lay person untrained in the 
fields of medicine and/or science, he is not competent to 
render medical opinions.  See Espiritu v. Derwinski, 2 Vet. 
App. 492, 494-95 (1992).  See also 66 Fed. Reg. 45,630 (2001) 
[defining "competent medical evidence" as evidence provided 
by a person who is qualified through education, training or 
experience to offer medical diagnoses, statements, or 
opinions].  The Board obtained recent VA outpatient treatment 
records that the veteran identified as relevant to his claim.  
Although these records reveal treatment for various 
disabilities, there is no medical nexus evidence linking the 
veteran's current claimed disorders to service. 

For the reasons and bases discussed above, the Board 
concludes that the preponderance of the evidence is against 
the veteran's claims.  Accordingly, the veteran's claim of 
entitlement to service connection for a gastrointestinal 
disorder, to include viral gastroenteritis, gastric motility 
disorder, gastroesophageal reflux disease as a residual of 
adenovirus immunization, or for residuals of adenovirus 
immunization, to include allergies, acute respiratory 
distress, prostatitis, rheumatoid arthritis, an eye disorder, 
and chronic obstructive pulmonary disease, is denied.

Accordingly, the Board must conclude that the preponderance 
of the evidence is against the veteran's claims.



	(CONTINUED ON NEXT PAGE)

ORDER

Service connection for a gastrointestinal disorder, to 
include viral gastroenteritis, gastric motility disorder, and 
gastroesophageal reflux disease as a residual of adenovirus 
immunization is denied.

Service connection for residuals of adenovirus immunization, 
to include allergies, acute respiratory distress, 
prostatitis, rheumatoid arthritis, an eye disorder, and 
chronic obstructive pulmonary disease is denied.



		
	BETTINA S. CALLAWAY
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 

